Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 15-34 in the reply filed on 17 December 2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17, 21, 22 and 27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Alptekin et al. (US Pat. Pub. 2015/0243544).
Regarding claim 15, Alptekin teaches a  method comprising: 
forming a conductive feature overlying a substrate [fig. 1, doped region 101a is a conductive feature]; 
depositing a first dielectric layer over the conductive feature [fig.1 , 201]; 

forming a sacrificial layer partially filling the opening and on a sidewall of the first dielectric layer [fig. 3, 401]; 
forming a first metal wire filling a remainder of the opening while the sacrificial layer remains in place on the sidewall of the first dielectric layer [fig. 6, 601]; and 
removing the sacrificial layer to form a cavity in place of the sacrificial layer [fig. 8, 401b, 401 is removed].
Regarding claim 16, Alptekin discloses the method according to claim 15, wherein the forming of the sacrificial layer comprises:
Depositing the sacrificial layer lining the sidewall of the first dielectric layer in the opening and further covering the conductive feature [fig. 3, 401]; and
Etching back the sacrificial layer to uncover the conductive feature while the sacrificial layer remains on the sidewall of the first dielectric layer [fig. 4, 401 has been etched back to 401a].
Regarding claim 17, Alptekin teaches the method according to claim 15, wherein the forming the first metal wire comprises:
Depositing a barrier layer partially filling and lining the opening [fig. 5, 501];
Depositing a metal layer filling a remainder of the opening over the barrier layer [fig. 6, 601]; and
Performing a planarization into the barrier layer and the metal layer wherein the first metal wire comprises a portion of the barrier layer and  a portion of a metal layer after the planarization [fig. 7, 501a and 601a, paragraph [0038]].

forming a plurality wire levels and a plurality of via levels alternatingly stacked over a semiconductor device defined in part by a semiconductor substrate, wherein the forming of the plurality of wire levels and the plurality of via levels comprises [fig. 7, wire and via levels 111, 121, 601a over transistors formed in substrate 101]:
 forming a first via overlying and electrically coupled to the semiconductor device [fig. 1, doped region 101a between gates 111 and 121, coupled to the transistor formed by the rest of the doped region and the gates]; 
depositing a dielectric structure overlying the first via [fig. 1, 201]; 
patterning the dielectric structure to form an opening in the dielectric structure, wherein the opening exposes the first via [fig. 2, 211];
depositing a conductive layer covering the dielectric structure and in the opening [fig. 6, 601];
performing a planarization into the conductive layer to remove the conductive layer from atop the dielectric structure and to form a first wire in the opening, wherein the first wire is at a wire level of the plurality of wire levels that is closest to the semiconductor substrate [fig. 7, 601a is planarized 601, paragraph [0038]]; and
forming an air gap separating the first wire from the dielectric structure after the planarization [fig. 8, 401b].
Regarding claim 22, Alptekin teaches the method according to claim 21, further comprising:
Depositing a sacrificial layer lining sidewalls of the dielectric structure in the opening, wherein the sacrificial layer separates the conductive layer from the sidewalls 
Regarding clam 27, Alptekin discloses the method according to claim 21, wherein the dielectric structure comprises an etch stop layer and an intermetal dielectric layer overlying and directly contacting the etch stop layer, and wherein a sidewall of the etch stop layer is exposed in the air gap [fig. 1, etch stop layer 113, IMD 201, fig. 8 shows 113 is exposed in the air gap].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Alptekin as applied to claims 15-17, 21, 22 and 27  above, and further in view of Chang et al (US Pat. Pub. 2017/0179242).
Regarding claim 18, Alptekin fails to teach the use of a metal cap on the top surface of the first metal wire.  However, Chang teaches the formation of a metal wire including a cobalt cap [fig. 8, 190, paragraph [0040]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Chang into the method of Alptekin by forming a cobalt metal cap on the metal wire.  The ordinary artisan would have been motivated to modify Alptekin in the manner set forth above for at least the purpose of utilizing known .
Allowable Subject Matter
Claims 28-34 are allowed.
Claims 19, 20, and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 28, the prior art fails to disclose or suggest the method as claimed.  Specifically, the prior art fails to teach forming a through substrate via extending completely through the semiconductor substrate wherein the first wire is level with the TSV.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        





/JAEHWAN OH/Primary Examiner, Art Unit 2816